Exhibit Pan American Silver Announces Filing of Audited 2007 Financial Statements Vancouver, British Columbia – March 25, 2008 Pan American Silver Corp. (PAAS: NASDAQ; PAA: TSX) (the “Company“) today reports that it has filed with the applicable Canadian securities regulatory authorities on SEDAR its 2007 audited financial statements and management’s discussion and analysis in relation thereto. The Company plans to file its 2007 annual information form on or before March 31, 2008. The Company will concurrently file this document by way of Form 40-F, with the United States Securities and Exchange Commission (“SEC”) on
